Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 23, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159962(44)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  NICOLE McLEAN, Personal Representative                                                              Elizabeth T. Clement
  of the ESTATE OF LINDA YORK,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
              Plaintiff-Appellant,
                                                                   SC: 159962
  v                                                                COA: 341603
                                                                   Wayne CC: 16-008774-NO
  BERGER REALTY GROUP, INC.,
             Defendant-Appellee.
  _________________________________________/

        On order of the Chief Justice, the motion to substitute Nicole McLean, Personal
  Representative of the Estate of Linda York, as the named plaintiff-appellant is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 23, 2019

                                                                              Clerk